DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-3, 5 and 7-16 are pending in the application.  Claims 4, 6 and 17-20 have been canceled.
Amendments to claims 1-2, filed on 3/28/2022, have been entered in the above-identified application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “wherein the orientation of the surfactant positions free ends thereof oriented outward away from the preformed polymer wall; and an outer shell chemically bonded to the free ends of the surfactant of the coating layer.”  Figures 3 and 4 do not appear to clearly provide support for this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the solid precipitate of NaAlSi2O6 or solid precipitate of siloxane both have a property of wicking water.”  It is unclear if one or both of these materials have the claimed wicking property. 


Response to the C.F.R. 1.132 Declaration
The Declaration under 37 CFR 1.132 filed 3/28/2022 is insufficient to overcome the rejection of claims 1-16 based upon the 35 U.S.C. 103 rejection because:  Applicant's arguments have been fully considered but they are not fully persuasive.   Applicant contends that the water phase polymer of Yan in Example 1 is SR247 a neopentylglycol diacrylate, which formed the exterior of the microcapsule wall, and that this monomer will form an acrylic polymer, which as explained in the Wang Declaration, is not known or expected by one of skill in the art to have moisture wicking as a property thereof.  However, the examiner notes that, as claimed the solid precipitate of NaAlSi2O6 or solid precipitate of siloxane both have a property of wicking water.  In addition, as applied in the rejection (previously of claim 6 and now of claim 1), Musaeus teaches a microcapsule comprising NaAISi2O6.  It si unclear from applicant’s evidence why it would have been unobvious to modify the microcapsule of Yan with NaAISi2O6, or how unexpected results with regard to wicking occur in the present invention when compared to the wicking in the structure of Yan.

		  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/010663) in view of Musaeus (WO 2016/124784).
Regarding claims 1, 7 and 11, Yan teaches high strength, high integrity microcapsules containing a hydrophobic core material, especially phase change materials, wherein the microcapsule walls are formed of copolymers of select monomers through a multistep oil-in-water emulsification polymerization process (Abstract and [0011]).  Yan teaches that the capsule wall may be in the form of a two layered microcapsule wall or shell, with a core monomer forming the inner layer of the shell (a preformed polymer wall as claimed) and a water phase monomer forming the outer layer of the shell (an outer shell as claimed).  
With regard to the claimed limitations “a coating layer of a surfactant on an exterior surface of the preformed polymer wall and an outer shell chemically bonded to the coating layer of the surfactant,” and “wherein the surfactant of the coating layer acts as a tether to connect the reaction product to the exterior surface of the polymer wall,” Yan teaches that the interface between the two shell layers will comprise polymer chains of the first wall forming material embedded in, with or without interpenetration, the initial polymer layer(s) of the second wall forming material as the latter polymerizes upon the shell of the first wall forming material ([0020]).  Yan teaches that it is to be understood that the microcapsule or shell wall may also have embedded therein discrete domains of emulsifier (a surfactant as claimed) and other aids used in making the microcapsules that become entrapped and, hence, embedded, in the polymer as it polymerizes ([0021], [0067], also [0062]).  Yan teaches that suitable non-ionic emulsifiers includes organo silicones (a reaction product as claimed) ([0061]-[0062], [0066] and [0349]).  Yan further teaches that it is to be appreciated that certain acrylic polymers and copolymers may perform both as an emulsifier as well as a polymerizable and/or non-polymerizable component in forming the microcapsule wall ([0067], also [0062]).
Thus, it is the examiner’s position that the structure of Yan would include an outer shell chemically bonded to a coating layer of surfactant (the interpenetrated interface of Yan) as claimed.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have expected that the polymerized and/or interpenetrated interface between the two shell layers of Yan would comprise emulsifiers (i.e. surfactants), as such a structure would be expected to arise when the emulsifiers polymerize with and/or become entrapped and, hence, embedded, in the polymer as it polymerizes, in a manner as taught by Yan ([0020]-[0021] and [0067]; also [0062]).
With regard to the claimed limitation “wherein the reaction product is crystalline or a sol-gel,” Yan teaches that the shell wall at the interface will generally comprise an interpenetrating network of the polymer of one phase with the polymer of the other phase ([0020]).  Yan also teaches that higher temperatures of second core phase and water phase initiators can drive the cross-linking of the monomer/oligomer/prepolymer to form a strong polymer composition ([0076], also [0013]).
Yan teaches that that applications include an absorbent article and that the microcapsules are disposed on the absorbent core or between one or more of the optional layers ([0220]-[0225], also [0101]-[0103]).
Yan does not explicitly disclose the formula of NaAISi2O6. 
However, Musaeus teaches a microcapsule comprising NaAISi2O6 (page 7, lines 1-5).
It would have been obvious to one having ordinary skiII in the art prior to the effective filing date of the invention to have modified the microcapsule walls of Yan with NaAISi2O6 in order to provide an anticaking agent on the surface of the microcapsules, as suggested by Musaeus (page 7, lines 1-5).
With regard to the claimed wicking properties, the examiner notes that the structure of       Yan in view of Musaeus discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Yan in view of Musaeus would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the materials taught by Yan in view of Musaeus to have the claimed properties.  

	
		
Regarding claim 2, Yan teaches that preferably, an emulsifier, preferably a non-ionic emulsifier, is added to one or both water phase compositions ([0061]-[0062]).
Regarding claim 3, Yan teaches that specific examples of suitable hydrophobic core materials include: aliphatic hydrocarbon compounds such as saturated or unsaturated C10-C40 hydrocarbons which are branched or preferably linear ([0024]-[0034]).
Regarding claim 5, Yan teaches the use of solid structurants that are effective in providing suspending, gelling, viscosifying, solidifying, and/or thickening properties to the composition or which otherwise provide structure to the final product form ([0285]; also see [0169] and [0176]).  Yan teaches that such materials will typically be solids under ambient conditions and include organic solids, crystalline or other gellants, inorganic particulates such as clays or silicas, or combinations thereof ([0285]).
Regarding claim 9, Yan teaches that exemplary mono-functional monomers include, but are not limited to, vinyl 2-ethylhexanoate, vinyl laurate, vinyl stearate, vinyl alkyl or aryl ethers with (C9 -C30) alkyl groups such as stearyl vinyl ether; (C9-C30) alkyl esters of (meth-) acrylic acid, such as hexyl (meth)acrylate, etc. ([0041]-[0042]).
Regarding claim 12, with regard to the claimed enthalpy property, the examiner notes that applicant has provided at paragraphs [0006]-[0007] and [0032] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Yan discussed above is the same or very similar to that disclosed by applicant.  Thus, it is the position of the Office that the capsule of Yan would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.    
Regarding claims 13-14, Yan teaches that one aspect of the present invention relates to fabric conditioning compositions which are delivered to fabric via dryer-added substrate that effectively releases the composition in an automatic laundry (clothes) dry ([0217] and [0323]). Yan also teaches that especially useful substrates are rayon and/or polyester non-woven fabrics ([0217]-[0223]; also [0099]-[0103]).
Regarding claim 15, Yan remains similarly as applied above to claim 12.
	
	
	

Claims 1-3, 5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/0106635) in view of Musaeus (WO 2016/124784), as applied to claims 1 above, further in view of Holman (US Patent No. 6,099,894).
Regarding claims 1-3, 5, 7, 9 and 11-15, Yan in view of Musaeus remains as applied above.  
In the event that Yan in view of Musaeus is found not to teach a siloxane that forms a sol-gel outer shell, Holman is relied upon as applied below.
Holman teaches microcapsules comprising a PCM core and a siloxane forming a sol-gel outer shell (Abstract, column 1 lines 65-68 and column 6 lines 38-53). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsule of Yan in view of Musaeus with a siloxane forming sol-gel outer shell in order to obtain a conventional microcapsule having improved mechanical stress and flame-resistance, as taught by Holman (Abstract, column 1 lines 65-68 and column 6 lines 38-53).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPUB 2016/0106635) in view of Musaeus (WO 2016/124784), as applied to claims 1 and 13 above, further in view of Lean et al. (US 2009/0288259).
Regarding claim 8, Yan remains as applied above.  Yan further teaches that the microcapsules may be used in articles such as bed pads ([0101]).
Yan does not explicitly disclose wherein the capsule is a microcapsule having a diameter of about 15 μm to about 25 μm.
However, Lean et al. (“Lean”) teaches a bedding product that includes a first layer comprised of latex foam, including a plurality of capsules distributed throughout the foam, wherein the capsules include a phase change material (Abstract, [0025]-[0027] and Figures 1-2).  Lean teaches that, in a preferred embodiment, the capsules are 12 to fifteen 15 microns in diameter ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsules of Yan with a diameter of 12 to fifteen 15 microns in order to easily get the microcapsules into a slurry state for incorporation into a foam layer of a bedding product, as taught by Lean (see Abstract, [0030] and [0032]; also see [0025]-[0027]).
Regarding claim 16, Yan teaches that the first layer may have a thickness ranging from about 0.4 inches up to about 6 inches (about 10 to about 152 mm, as calculated), or preferably about 0.75 inches to about 3 inches (about 19 to about 76 mm, as calculated) for temperature regulating impact and comfort ([0026]).  Lean teaches that the first layer may be positioned below a second layer, such as a quilt layer, or may be used in a quilted panel or layer ([0027], [0038] and Fig. 2).

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 

Applicant contends that Yan forms a mixed-monomer copolymer dual wall, and  that there is no disclosure of a solid precipitate of NaAlSi206 or a solid precipitate of a siloxane being present as the outer wall..
Regarding this contention, the examiner notes that [0020] of Yan suggests that there is a gradient with regard to the position of the disclosed components.  Thus, in the examiners view, the claimed limitation would be met as suggested by paragraph [0020].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789           

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789